Mb. Justice Waterman delivered the opinion of the court. There was given upon the trial, evidence tending to show that appellee received the bond of the Staver and Abbott Manufacturing Company for $500, in satisfaction of his account against appellants for medical services, upon false representations made to him as to the character thereof by Mr. Wolsey. The evidence was certainly such that the jury were warranted in finding that the claim of appellee in this regard was well founded. Appellant urges that the representations testified to were made entirely by Mr. Charles Wolsey and none of them by Mrs. Wolsey and that therefore neither the instructions given by the court nor the verdict of the jury can be justified. The claim of appellee was for medical services rendered to the family, for which both Mr. and Mrs. Wolsey were liable to him. If appellee was induced to satisfy such claim by the false and fraudulent representations of Mr. Wolsey, Mrs. Wolse}r can n'ot take advantage nor derive benefit from a satisfaction so obtained. The suit was based upon a claim for medical services, with a special count setting forth the manner in which an attempt had been made to discharge the same. The jury found, as the evidence certainly warranted, that the claim had not been discharged in any valid manner, that it still existed, and that therefore appellee was entitled to a judgment against Mr. and Mrs. Wolsey, to whom he had rendered, as was admitted, the services for which the judgment in this case was rendered. The judgment of the Superior Court is affirmed.